DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 5, 7-11, 13, 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2021.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 3-4, 12, 14-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Guilani, EP3392183.

    PNG
    media_image1.png
    286
    581
    media_image1.png
    Greyscale

Regarding claim 1, and 12, Guilani discloses an elevator system (10), comprising: a hoistway (12); an elevator car (14) disposed in the hoistway (12) and movable therein; a belt (16) operably connected to the elevator car (14) to suspend and/or drive the elevator car (13) along the hoistway (12), the belt (16) including: a plurality of tension members (24) arranged along a belt width (26) and extending longitudinally along a length of the belt (16), each tension member (24) including a plurality of basalt fibers (48) to enhance temperature resistance (see [0020]-[0021]) of the tension member (24); and a jacket material (28) at least partially encapsulating the plurality of tension members (24).
Regarding claims 3 and 14, Guilani discloses the belt of claims 1 and 12, wherein a tension member (24) of the plurality of tension members (24) includes: a cord (see [0003]); and a basalt fiber layer (48) wrapped around the cord (see [0021]).
Regarding claims 4 and 15, Guilani discloses the belt of claims 3 and 14, wherein the cord (as described above) is formed from a plurality of steel wires – (note in the first sentence of paragraph [0018] it is disclosed verbatim "Exemplary first fibers 42 include, but are not limited to, carbon, aramid, nylon, and polymer fibers, for example." and in the last sentence of paragraph [0003] it is disclosed verbatim "Belts typically utilize tension members formed from steel elements, but alternatively may utilize tension members formed from synthetic fibers or other materials, such as carbon fiber composites.”, therefore the reader can understand that by "but are not limited to” that steel is implicitly cited in the first sentence of paragraph [0018])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guilani.  
Regarding claims 6 and 17, Guilani discloses the belt of claims 1 and 12 but does not specify that the jacket material is configured to provide a UL94 fire-resistance rating of VO or better.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to employ the specified range of resistance since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated employ the specified range of resistance in order to very rapidly dampen fire in the event of an emergency and improve the elevator safety performance.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654